IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED “NOT TO BE PUBLISHED.”
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                                         RENDERED: APRIL 28, 2022
                                                            NOT TO BE PUBLISHED


                   Supreme Court of Kentucky
                                      2020-SC-0486-MR


SCOTT D. SEAMAN                                                               APPELLANT


                      ON APPEAL FROM JEFFERSON CIRCUIT COURT
V.                  HONORABLE JUDITH MCDONALD-BURKMAN, JUDGE
                                 NO. 17-CR-1875


COMMONWEALTH OF KENTUCKY                                                       APPELLEE


                          MEMORANDUM OPINION OF THE COURT

                                          AFFIRMING


       Scott Seaman (Seaman) was found guilty of the murder of Michael Dow

(Dow). The jury convicted Seaman of murder and recommended a sentence of

forty years. The court followed this recommendation. He now appeals the

resulting sentence as a matter of right.1 After review, we affirm.

                   I.     FACTUAL AND PROCEDURAL BACKGROUND

       On June 11, 2017, Thomas Phillips (Thomas) drove his sister, Amanda

Phillips (Amanda), and Seaman to meet Dow near Dow’s mother’s home, so

Dow could give them marijuana.2 Amanda was in the front passenger seat,

and Seaman was in the rear passenger side seat of the vehicle. The trio found



       1   Ky. Const. § 110(2)(b).
        2 For clarity, we refer to the Phillips siblings by their given names rather than

their family name.
Dow walking down the street near Dow’s mother’s house and approached him

in the vehicle. Amanda handed Dow a bag of marijuana. Dow threw the bag of

marijuana back at Amanda, and said, “Bitch, throw it on the scale.” Thomas

and Amanda, who were friends with Dow, knew he was joking. Apparently,

Seaman did not realize it was a joke, so he rolled down the back window and

confronted Dow by saying: “Who are you calling a bitch?” The two argued.

      Thomas testified that Seaman attempted to exit the car, but Dow held

the door closed from the outside after moving toward the back end of the

vehicle. Thomas said that Dow never attempted to enter the car or climb

through the window, but he heard Seaman fire the gun twice through the open

back window, and saw that Dow was shot once in the side and once in the

chest. Thomas saw Dow stumble back from the car. Seaman turned the gun

toward Amanda and told Thomas to drive or he would shoot Amanda. Thomas

then drove away. Thomas also testified that Seaman had substance use

issues.

      Amanda also testified at trial. She stated that the two argued, Seaman

pulled out a gun and then the two struggled over it. Dow never attempted to

enter the car or climb through the window. The gun went off twice, then

Seaman pointed the gun toward the front of the car and told Thomas to drive.

Thomas drove away. After Seaman shot Dow, Amanda was too afraid to call 9-

1-1. Amanda testified that Seaman had mental health and substance use

issues.




                                         2
      Dow died from the gunshot wound after lying on the side of the street.

The medical examiner was uncertain how long Dow lived after being shot, but

in his opinion, because one of the bullets penetrated Dow’s lungs and aorta, no

amount of medical intervention would have prevented his death. The fatal shot

entered Dow’s back and exited his right anterior side and then traveled through

his right arm.

      Counsel for Seaman argued at trial that the shooting was an accident,

or, in the alternative, Seaman acted in self-defense. The jury found Seaman

guilty and recommended a sentence of forty years, which the trial court

accepted. This appeal followed. Additional facts are discussed below as

necessary.

                                  II.    ANALYSIS

      Seaman alleges four errors on appeal. First, that the trial court erred by

failing to instruct the jury on self-protection. Second, that the trial court erred

in allowing the Commonwealth to introduce threats allegedly made by Seaman

after the offense. Third, that the trial court erred in allowing Amanda and

Thomas to testify that Seaman abused substances. Fourth, the trial court

erred by failing to require a unanimous verdict when it included both

intentional and wanton murder in the same instruction.

1. The trial court did not err in refusing to instruct the jury on self-
   protection.

      Seaman argues that the trial court committed reversible error by not

instructing the jury on self-protection and imperfect self-protection as



                                            3
affirmative defenses to murder.3

      The jury instructions closely followed the model instructions regarding

self-protection set out by this Court in Commonwealth v. Hager.4 However,

because the trial court made the determination that there was not sufficient

evidence to warrant a self-protection instruction, the Hager self-protection

instruction subsection was not included in the set of instructions submitted to

the jury. Therefore, the question is whether the trial court erred by

determining that there was insufficient evidence to warrant a self-protection

instruction.

      It is “the duty of the court to instruct the jury in writing on the law of the

case, which instructions shall be read to the jury prior to the closing

summations of counsel.”5 Courts must give jury instructions to a lesser

included charge, including defenses, only if there is sufficient evidence to

support that charge.6 Therefore, a trial court does not commit error if it

refuses to provide an instruction proffered by a party that is not supported by

testimony which would allow a reasonable juror to conclude that the defense

applies.7 When a party alleges that a trial court “fail[ed] to give a warranted

instruction,” the appellate court “review[s] the decision for an abuse of


      3   This issue is preserved. Kentucky Rule of Criminal Procedure (RCr) 9.22.
      4   41 S.W.3d 828, 844-47 (Ky. 2001).
      5   RCr 9.54.
      6 See Reed v. Commonwealth, 738 S.W.2d 818, 822 (Ky. 1987); and Grimes v.

McAnulty, 957 S.W.2d 223, 226 (Ky. 1997) (citing Brown v. Commonwealth, 555
S.W.2d 252, 257 (Ky. 1977)).
      7   Id.

                                               4
discretion.”8 “The test for abuse of discretion is whether the trial judge’s

decision was arbitrary, unreasonable, unfair, or unsupported by sound legal

principles.”9

      A defendant is justified in using deadly physical force “only when the

defendant believes that such force is necessary to protect himself against death

. . . [or] serious physical injury . . . .”10 Under KRS 503.070(2), deadly physical

force to protect another person is justified if “[t]he defendant believes that such

force is necessary to protect a third person against imminent death . . . [or]

serious physical injury” and “[u]nder the circumstances as they actually exist,

the person whom he seeks to protect would himself have been justified . . . in

using such protection.”

      KRS 503.085(1) provides in pertinent part that:

                [a] person who uses force as permitted in KRS
                503.050, 503.055, 503.070, and 503.080 is justified in
                using such force and is immune from criminal
                prosecution and civil action for the use of such force
                [. . .]. As used in this subsection, the term “criminal
                prosecution” includes arresting, detaining in custody,
                and charging or prosecuting the defendant.

      The relevant portions of KRS 503.050 provide that:

                (1) The use of physical force by a defendant upon
                another person is justifiable when the defendant
                believes that such force is necessary to protect himself
                against the use or imminent use of unlawful physical
                force by the other person.



      8   Commonwealth v. Caudill, 540 S.W.3d 364, 367 (Ky. 2018).
      9   Commonwealth v. English, 993 S.W.2d 941, 945 (Ky. 1999).
      10   Kentucky Revised Statute (KRS) 503.050(2).

                                              5
            (2) The use of deadly physical force by a defendant
            upon another person is justifiable under subsection (1)
            only when the defendant believes that such force is
            necessary to protect himself against death, serious
            physical injury, kidnapping, sexual intercourse
            compelled by force or threat, felony involving the use of
            force, or under those circumstances permitted
            pursuant to KRS 503.055.
            [. . .]
            (4) A person does not have a duty to retreat prior to
            the use of deadly physical force.

      The relevant portion of KRS 503.055(3) states that:

            [a] person who is not engaged in an unlawful activity
            and who is attacked in any other place where he or
            she has a right to be has no duty to retreat and has
            the right to stand his or her ground and meet force
            with force, including deadly force, if he or she
            reasonably believes it is necessary to do so to prevent
            death or great bodily harm to himself or herself or
            another or to prevent the commission of a felony
            involving the use of force.

      As a general rule, “it is the whole circumstances which surround the

incident that must be considered by the trial judge in deciding whether an

instruction on self-defense is proper.”11 In the case before us, the jury heard

the following evidence: that Dow joked with Amanda about the amount of

marijuana in the bag; that Amanda and Thomas knew Dow was joking; that

Seaman rolled the rear passenger window down and argued with Dow because

he did not think Dow was joking; that Dow approached the rear passenger side

of the vehicle where Seaman was sitting, and leaned against the car to hold the




    11 Sutton v. Commonwealth, 627 S.W.3d 836, 853 (Ky. 2021) (quoting Downs v.

Commonwealth, 620 S.W.3d 604 (Ky. 2020)).

                                           6
door closed and prevent Seaman from getting out of the car; that Dow

attempted to get the gun away from Seaman before Seaman shot him twice;

and that Seaman pointed the gun toward the front of the vehicle and told

Thomas to drive or he would shoot Amanda.

      Seaman never indicated he saw Dow holding a weapon or otherwise

stated that he believed that he was in danger of death or serious physical

injury. Dow never made a threat against Seaman, Amanda, or Thomas.

Rather, Seaman was offended because he did not believe Dow was joking. The

evidence must support the defendant's belief that deadly force “is necessary to

protect himself against death [or] serious physical injury.”12 Taking offense to

an abrasive, but otherwise harmless, statement is not sufficient to justify

murder, or for any person to either subjectively or objectively believe that

deadly force is necessary to protect against death or serious physical injury.

      Therefore, even fully accepting Seaman’s version of events, none of Dow’s

actions necessitated the use of deadly force sufficient to find the trial court

acted in a way that was arbitrary, unreasonable, unfair, or unsupported by

sound legal principles in denying the self-protection instruction. As a result, it

was not an abuse of the trial court's discretion to deny Seaman’s request to

instruct the jury on self-protection.

      Imperfect self-protection is codified in KRS 503 120(1), which states that:

               When the defendant believes that the use of force upon
               or toward the person of another is necessary for any of



      12   KRS 503.050(2).

                                            7
            the purposes for which such belief would establish a
            justification under KRS 503.050 to 503.110, but the
            defendant is wanton or reckless in believing the use of
            any force, or the degree of force used, to be necessary
            or in acquiring or failing to acquire any knowledge or
            belief which is material to the justifiability of his use of
            force, the justification afforded by those sections is
            unavailable. In a prosecution for an offense for which
            wantonness or recklessness, as the case may be,
            suffices to establish culpability.

      Therefore,

            [u]nder KRS 503.120, a defendant cannot shield
            himself from prosecution if he was unreasonable
            in his belief or if an innocent third party was
            harmed. However, if a defendant was wanton or
            reckless in his belief that force was necessary for
            self-defense, he would be entitled to an
            instruction on a lesser-included offense under a
            theory of imperfect self-defense. Accordingly,
            “[i]f the charged offense is intentional murder or
            first-degree manslaughter, a wantonly held belief
            in the need for self-protection reduces the
            offense to second-degree manslaughter and a
            recklessly held belief reduces the offense to
            reckless homicide.”13

      As stated above, there was no evidence introduced at trial that Seaman

held a subjective belief that deadly force was necessary to protect himself

against death or serious physical injury, beyond a blanket statement he made

in a jailhouse call that he was acting in self-defense. Absent that subjective

belief, there can be no justification under a theory of self-protection, whether

perfect or imperfect.




    13 Gribbins v. Commonwealth, 483 S.W.3d 370, 374 (Ky. 2016) (quoting Elliott v.

Commonwealth, 976 S.W.2d 416 (Ky. 1998)).

                                            8
2. The trial court did not err in allowing the Commonwealth to introduce
   threats allegedly made by Seaman after the offense.

       Seaman next argues that Thomas’ testimony—that Seaman told him that

if the police showed up to arrest him, he would kill Amanda, and that Thomas

was worried about his sister because of the things that Seaman told him he

would do to her in the weeks following the murder of Dow—was not relevant

pursuant to Kentucky Rules of Evidence (KRE) 401 and 403 because those

statements did not make the fact that he committed the offense more or less

likely.14

       All relevant evidence is admissible pursuant to KRE 402. Under KRE

401, relevant evidence is that which has “any tendency to make the existence

of any fact that is of consequence to the determination of the action more

probable or less probable than it would be without the evidence.”15 “Although

relevant, evidence may be excluded if its probative value is substantially

outweighed by the danger of undue prejudice, confusion of the issues, or

misleading the jury, or by considerations of undue delay, or needless

presentation of cumulative evidence.”16 “The task of weighing the probative

value and undue prejudice of proffered evidence is inherently factual and,

therefore, within the discretion of the trial court.”17 We review a trial court’s

determination regarding the admissibility of evidence under the abuse of


       14   This issue was preserved by contemporaneous objection. RCr 9.22.
       15   Emphasis added.
       16   KRE 403.
       17   Ross v. Commonwealth, 455 S.W.3d 899, 910 (Ky. 2015) (citation omitted).

                                               9
discretion standard.18 “The test for abuse of discretion is whether the trial

judge’s decision was arbitrary, unreasonable, unfair, or unsupported by sound

legal principles.”19 And, “in reviewing the trial judge’s balancing under KRE

403, the appellate court must view the evidence in the light most favorable to

its proponent, giving the evidence its maximum reasonable probative force and

its minimum reasonable prejudicial value.”20

      “[T]he Kentucky Rules of Evidence are ‘intended to be flexible enough to

permit the prosecution to present a complete, un-fragmented, un-artificial

picture of the crime committed by the defendant, including necessary context,

background and perspective.’”21

      We have previously held that “any conduct of the accused inconsistent

with his innocence is admissible in evidence.”22 More specifically, “[a]ny

attempt to suppress a witness' testimony by the accused, whether by

persuasion, bribery, or threat, or to induce a witness not to appear at the trial

or to swear falsely, or to interfere with the processes of the court is evidence

tending to show guilt.”23 Accordingly, the “use of prior bad acts to prove




      18   Simpson v. Commonwealth, 889 S.W.2d 781, 783 (Ky. 1994).
      19   English, 993 S.W.2d at 945.
       McLemore v. Commonwealth, 590 S.W.3d 229, 234 (Ky. 2019) (quoting Major
      20

v. Commonwealth, 177 S.W.3d 700, 707 (Ky. 2005)).
      21   Id. at 235 (quoting Major, 177 S.W.3d at 707).
      22   Collier v. Commonwealth, 339 S.W.2d 167, 168 (Ky. 1960).
    23 Foley v. Commonwealth, 942 S.W.2d 876, 887 (Ky. 1996) (citing Collier v.

Commonwealth, 339 S.W.2d 167 (Ky. 1960)).

                                               10
consciousness of guilt, which includes threats to kill witnesses, is an

acceptable practice.”24

      Here, Seaman told Thomas that if the police showed up to arrest him, he

would kill Amanda. In other words, Seaman threatened to kill Amanda—a

witness to the killing of Dow—if either she or Thomas cooperated with the

police’s investigation of Seaman’s involvement. That Seaman made the

statements in the weeks following the murder is of no issue: of course, his

threats to silence a witness would necessarily have to follow the actual

commission of the crime the witness saw him commit. Consequently,

Seaman’s threat to kill Amanda was admissible because it tended to prove

Seaman’s guilt as well as his consciousness of that guilt.

      With that in mind, we refuse to second-guess the trial court’s

determination that this evidence was, indeed, relevant and probative enough to

be admissible. Therefore, we hold that the trial court did not abuse its

discretion by allowing the Commonwealth to introduce evidence of the threats

made by Seaman against Amanda after the offense.

3. Whether the trial court erred in allowing Amanda and Thomas to
   testify that Seaman abused substances and had mental health issues
   was unpreserved. Therefore, we decline review.

      Seaman next argues that the trial court erred by allowing Amanda and

Thomas to testify that he had mental health and substance use issues. The




    24 Gray v. Commonwealth, 480 S.W.3d 253, 270-71 (Ky. 2016) (citing Foley v.

Commonwealth, 942 S.W.2d 876, 887 (Ky. 1996)).

                                          11
heart of Seaman’s contention is KRE 404’s prohibition against the admission of

improper character evidence barred the testimony from being admitted.

      a. Preservation

      Seaman avers that this issue was preserved for appellate review by a pre-

trial motion in limine, as well as a contemporaneous objection by counsel

during the Commonwealth’s examination of Amanda. However, the pre-trial

motion in limine which Seaman points to in the record had nothing whatsoever

to do with substance use, though it does reference KRE 404. That motion

pertained exclusively to his statements made during an interview with a

detective while in custody. Further, during a bench conference concerning the

Commonwealth’s examination of Amanda, counsel for Seaman did not object:

she stated that she “had concerns” that the questioning could “potentially”

raise a KRE 404 issue. The Commonwealth responded, “if you’re okay with me

asking if he has a drug problem, or something like that . . . .” Defense Counsel

responded, “I think if the question was, ‘are you aware of any drug use?’ or

something like that, I think . . . .” The trial court responded, “I agree. You can

do that.” There was no similar discussion and certainly no objection was

raised when Thomas was testifying as to the same topic.

      With the foregoing in mind, we determine that this issue is unpreserved

for appellate review.25 KRE 103(d) allows an alleged error to be preserved for

appellate review by “[a] motion in limine resolved by order of record.” And,




      25   RCr 9.22.

                                           12
because Seaman did not make a contemporaneous objection to the evidence

when it was admitted at trial, especially in light of the exchange at the bench

conference regarding the extent to which the Commonwealth could inquire

about the substance use issues, the argument is not preserved. Because the

motion in limine is not germane to the testimony Seaman now takes issue with,

and defense counsel did not object to this testimony, we conclude that this

alleged error was unpreserved.

      b. Because Seaman did not request or brief palpable error review, we
         decline review.

      RCr 10.26 allows an appellate court to review an unpreserved error if the

error is palpable and it resulted in manifest injustice. However, “[a]bsent

extreme circumstances amounting to a substantial miscarriage of justice, an

appellate court will not engage in palpable error review pursuant to RCr 10.26

unless such a request is made and briefed by the appellant.”26 Seaman did not

request review for palpable error. “Ordinarily, when an issue is unpreserved at

the trial court, this Court will not review it unless a request for palpable error

review under RCr 10.26 is made and briefed by the appellant.”27

      We do not find any “extreme circumstances amounting to a substantial

miscarriage of justice.”28 And, no request, or mention, for that matter, for




      26   Shepherd v. Commonwealth, 251 S.W.3d 309, 316 (Ky. 2008).
      27Webster v. Commonwealth, 438 S.W.3d 321, 325 (Ky. 2014) (citing Shepherd,
251 S.W.3d at 316).
      28   RCr 10.26.

                                            13
palpable error review is insufficient to invoke that review. As such, we decline

to review this alleged error.

4. The trial court did not fail to require a unanimous verdict when it
   included both intentional and wanton murder in the same instruction.

      Finally, Seaman argues that the trial court erred by giving the jury a

combination instruction which permitted him to be convicted of either

intentional or wanton murder, when no evidence supported giving the wanton

part of the instruction.

      The instruction states in pertinent part as follows:

                           INSTRUCTION NO. 1 – MURDER

             You will find the defendant, SCOTT D. SEAMAN, guilty
             under this instruction if, and only if, you believe from
             the evidence beyond a reasonable doubt, all of the
             following:

                (a) That in this county on or about the 11th day of
                    June, 2017, he killed Michael Dow by shooting
                    him with a firearm;

                AND

                (b) That in so doing, he caused the death of Michael
                    Dow intentionally, as that term is defined in
                    Instruction No. 4.

                OR

                (b) He was wantonly engaging in conduct which
                    created a grave risk of death to another and
                    thereby caused the death of Michael Dow under


                   circumstances manifesting an extreme
                   indifference to human life.




                                           14
      Seaman was entitled to a unanimous jury verdict under Section 7 of the

Kentucky Constitution.29 A combination instruction does not violate the right

to a unanimous verdict if there is sufficient evidence to convict under both

theories of culpability and the jurors are satisfied beyond a reasonable doubt

that the defendant is guilty under one of the theories.30

      Seaman does not take issue with the intentional murder instruction, but

instead argues that there was insufficient proof to establish that he wantonly

murdered Dow. Namely, that the evidence adduced at trial could support only

one of three theories: that he either shot Dow by accident, in self-defense, or

intentionally.

      KRS 501.020(3) supplies the applicable definition of wantonness:

               A person acts wantonly with respect to a result or to a
               circumstance described by a statute defining an
               offense when he is aware of and consciously
               disregards a substantial and unjustifiable risk that the
               result will occur or that the circumstance exists. The
               risk must be of such nature and degree that disregard
               thereof constitutes a gross deviation from the standard
               of conduct that a reasonable person would observe in
               the situation.

Seaman seems to argue that shooting an unarmed man at near point blank

range, and then instructing Thomas—under threat of Seaman shooting

Amanda—to drive away as that unarmed man lay bleeding on the side of the

road did not: (1) clearly pose a substantial and unjustifiable risk of killing




      Hayes v. Commonwealth, 625 S.W.2d 583, 584 (Ky. 1981); Wells v.
      29

Commonwealth, 561 S.W.2d 85, 87 (Ky. 1978).
      30   Travis v. Commonwealth, 327 S.W.3d 456, 459–60 (Ky. 2010).

                                             15
another person, and that, (2) he did not show an extreme indifference to the

possibility of killing another person such that a reasonable juror could find

that he engaged in a gross deviation from the standard of conduct that a

reasonable person would observe in the situation. This is, plainly, without

merit. A reasonable juror could find under the circumstances that Seaman

committed either wanton murder or intentional beyond a reasonable doubt. It

was not error for the trial court to combine the instructions.31 As a result, the

trial court did not fail to require a unanimous verdict when it included both

intentional and wanton murder in the same instruction.



      31  Though Seaman asserts this issue was preserved, the record reflects that the
trial court bifurcated the instruction as requested by defense counsel:

             Defense Counsel: The one thing, judge, on the murder
             count, if I’m reading this correctly, and I think I am. I’m
             objecting to both theories—the wanton and intentional—
             being in the same instruction. If the Court is going to
             instruct on both, I believe that it would be cleaner, from a
             unanimous verdict aspect, to have them completely
             separated. Have an instruction where . . .

             Court: 1(a), 1(b), something like that?

             Defense Counsel: Something like that, where we separate
             them. Wanton is complicated alone. It’s a weird
             instruction. I’d actually ask wanton not be instructed at
             all.

             Court: Is it reversible error not to?

             Defense Counsel: I don’t know the answer to that right off
             the top of my head.

Therefore, though defense counsel objected to the combination instruction, the trial
court ultimately did what was asked of it and separated the instruction to counsel’s
satisfaction. But, because we hold it was no error at all for the trial court to include
the combination instruction, we need not determine the issue of preservation or
whether the error was harmless.
                                               16
                                 III.   CONCLUSION

      For the foregoing reasons, we affirm the Jefferson County Circuit Court.

All sitting. All concur.


COUNSEL FOR APPELLANT:

Joseph Rob Eggert
Michael Lawrence Goodwin

COUNSEL FOR APPELLEE:

Daniel J. Cameron
Attorney General of Kentucky

Courtney Elizabeth Albini
Assistant Solicitor General
Office of the Attorney General




                                           17